DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-15 are pending. 

Information Disclosure Statement
An information disclosure statement filed 6/12/19 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  
Priority
This application is a continuation of U.S. Serial No. 14/375,351 which is a 371 filing of PCT/IB2013/000198 filed 1/23/2013 which claims the benefit to EP 12000703.4 filed 1/27/2012.  The certified copy of EP 12000703.4 has been received and is in English. 

Specification
The disclosure is objected to because of the following informalities: the brief description of the drawings should be inserted line 26 on page 8 instead of on page 11. 37 CFR 1.77.

(b) The specification should include the following sections in order:
(1) Title of the invention, which may be accompanied by an introductory portion stating the name, citizenship, and residence of the applicant (unless included in the application data sheet).
(2) Cross-reference to related applications.
(3) Statement regarding federally sponsored research or development.
(4) The names of the parties to a joint research agreement.
(5) Reference to a "Sequence Listing," a table, or a computer program listing appendix submitted on a compact disc and an incorporation-by-reference of the material on the compact disc (see § 1.52(e)(5)). The total number of compact discs including duplicates and the files on each compact disc shall be specified.
(6) Statement regarding prior disclosures by the inventor or a joint inventor.
(7) Background of the invention.
(8) Brief summary of the invention.
(9) Brief description of the several views of the drawing.
(10) Detailed description of the invention.
(11) A claim or claims.
(12) Abstract of the disclosure.
(13) "Sequence Listing," if on paper (see §§ 1.821 through 1.825).

Appropriate correction is required. 

Claim Objections
Claims 1-16 are objected to because of the following informalities:  grammatically, the second line of claims 1 and 8 are incorrect.  The statement, "system, comprising”.  It would be proper to remove the comma or else to recite –system, the system comprising—or else place a first comma after “system” in the first line.
Applicants have provided the abbreviation for interleukin-1 receptor antagonist by reciting “interleukin-1 receptor antagonist (Il-1Ra)” in claim 1, line 4.  It is proper after providing the abbreviation to use just the abbreviation. Applicants instead spell out the term at every occurrence which is twice in claim 1 as well as in claim 4, 8, 11 and 15.  The proper recitation after the first occurrence is to simply recite --the Il-1Ra-- except in claims 4 and 11 to recite --the mammalian Il-1Ra--. This is also true of the promoters recited in claim 9 whose abbreviations are provided for in claim 2.  
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "increased level" in claims 1 and 8 are a relative term which renders the claim indefinite.  The term "increased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from what the levels are increased nor how specific activation is garnered by vaguely increasing levels of an immune stimulatory substance.  The claim suggests that there was a substance and somehow it was 
In claim 2 "of the above" does not have any limits and hence it is unclear to what the claim references especially by reference to “constructs”.  It is preferable to recite --or hybrid promoters thereof--. 
Claims 5 and 12 recite that the marker gene “allows monitoring of the vector genome”.  It is unclear what is monitored about the vector genome. The claim is unclear.   Marker genes can allow for selection or screening by selecting for cells given an advantage by their expression or by screening for a product encoded therein. As well, a promoter is required to mediate this event and is missing from the claims. Hence, it is not clear how the marker gene “allows monitoring of the vector genome”. 


Claim Rejections - 35 USC § 112
Claims 15 and 16 provide for the use of the adenoviral based biological delivery expression system, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claims 15 is  rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 7, 10, 13 and 14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a system or pharmaceutical composition comprising a helper dependent adenovirus that contains nucleic acid encoding Il-1Ra under control of an inflammation inducible promoter, ITRs, packaging signal and stuffer sequences.  Claims 3 and 10 recite that the vector comprises "a nucleic acid sequence set forth in SEQ ID NO:2 or SEQ ID NO: 3 or a biologically effective part thereof".  The claim scope breaks down into a large genus of sequences in that first the claims recite “a nucleic acid” hence the source can be SEQ ID NO:2 or 3 but need only be a dinucleotide at its minimum.  This means that the structural requirements of the claimed sequence are not clear.  Secondly, the claims recite that this nucleic acid that is part of the system  are “set forth in SEQ ID NO:2 or 3”.  It is not really clear what is necessary for a sequence to be set forth in the SEQ ID NO:s.  It would be more direct to simply state that the vector comprises the nucleotide sequence of SEQ ID NO:2 or 3.  The claims thus are drawn to a large genus of transposition mediating sequences as well as sequence that can transpose which are not sufficiently described in the specification.  Claims 6 and 13 are drawn to a vector 
To satisfy the written description requirement for genus claims there must be sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  In this case, the specification does not teach variants or alternatives but only teaches SEQ ID NO:1, 2 and 3.  SEQ ID NO: 1 despite the manner in which it is claimed is Il-1Ra.  The specification teaches 
On nucleic acid level, Il-1Ra is considerably conserved among mammalian species. For example, the cDNA sequences of human Il-1Ra (Accession no: NM_173842) shares 82% homology with the murine variant (Accession no: NM_031167), 84% with the equine variant (Accession no: NM_001082525), 84% with the canine variant (Accession no: WO 2013/114199 PCT/IB2013/000198 3 NM_001003096), 84% with the lapine variant (Accession no: NM_001082770 ) and 82% with the bovine variant (Accession no: NM_174357).
Hence, applicants appear to rely on conservation amongst related sequences.  However, conservation does not translate into functional requirements.  This simply indicates those sequences conserved and not required for function. A functional analysis of domains is required to identify functionally relevant regions.  Hence, the specification does not identify what domains or sequences or regions must be maintained. Nor does the specification provide a structural-functional correlation so that a person of skill in the art would know which of the numerous sequences encompassed by th4e large breadth meet the functional requirements of encoding an adenoviral based biological delivery and expression system.  Since the specification, however, does not present identifying relevant characteristics of domains or regions required nor does it provide a structural-functional relationship, there is no evidence that Applicant had conception or possession of the generic nucleic acid sequences being claimed.  Structural features that could distinguish the compounds of the claimed genus from others not encompassed by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is needed. Since the disclosure fails to describe common attributes or characteristics that identify members of the genera, and because the genera are highly variant, the disclosure of SEQ ID NO:1 and 2 and 3 is insufficient to describe the genera.  
 	The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid  requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.  It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property.  Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.  When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated.  Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 ' of§112.  
Hence, there is uncertainty in the art what domains, what amino acids and what structures of the transposase protein and what sequences of the inverted repeats are required.  Given the large size and diversity of the recited sequences, the absence of disclosed or art recognized correlations between structure and function and the large number of potential sequences or homologues, variants, in view of the unpredictability of the art of predicting the functional and structural nature of related sequences SEQ ID NO 1, 2 or 3: undue experimentation would be required to practice the claimed methods with reasonable expectation of success, absent a specific and detailed description in the specification.
Applicants claim an enormous number of variants and fragments of IL-Ra coding sequences by claiming sequences in terms of identity. The claims read on sequences that only require for example V2 of the sequence or V2 of the sequences present. A potentially large number of proteins are recited of which most that may or may not encode a protein with the capabilities recited. The large breadth of sequences are required by the claims to have a specific function and that is to neutralize the effects of II-1. However, the specification does not provide those regions, domains, sequences or regions such that a person of skill in the art could identify which amongst this enormous genus have that function. The Fiers court teaches that a biomolecule
" . . requires a definition of that substance other than by its functional utility. The court related conception to written description, stating, “If a conception of a DNA requires a precise definition, such as by structure, formula, chemical name, or physical properties, as we have held, then a description also requires that degree of specificity. To paraphrase the Board, one cannot describe what one has not conceived.”
To this end, the MPEP provides such guidance (emphasis added).
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 5, 8-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bakker et al (Arthritis & Rheumatism, Vol 46(6), 2002, pages 1661-1670; see entire document) or Chen et al (EXPERIMENTAL and MOLECULAR MEDICINE, VoL 42, No. 10, 684-695, October 2010; see entire document) in view of Massaad et al (US 20020081719; see entire document) and Ross et al (J Virol 2009, 83(17), 8409—8417; see entire document).
Bakker et al teach an adenovirus vector comprising coding sequences for Il-1Ra operably linked to expression control sequences for promoters comprising Nf-KB sequences which are inflammatory promoters. By reciting “a nucleic acid” it is not clear that the recited sequence does not contain “a nucleic acid” of SEQ ID NO:2 or 3.  Tat is a marker that is expressed from the vector (see e.g. page 1661, col 2, ¶ 4). 
Chen et al teach a replication defective adenovirus vector (see page p 691, col 1, |3). The vector encodes Il-IRa operably linked to expression control sequences for one-Component promoters (see page 691, col 1, |3). Hence, the vector comprises inherently ITRs. The vectors are inserted into joints to treat osteoarthritis (see e.g. abstract).
Massaad et al teach use of an inflammatory promoters for treatment protocols for osteoarthritis (see ¶0010 and abstract).
Ross et al teaches use of hdAd as a promising therapeutic gene delivery vehicle. These vectors are improved by non-viral non-coding stuffer sequences (see e.g. abstract and page 8409, col 1). Helper-dependent adenovirus (hdAd) vectors can enhance the duration of expression of a therapeutic gene; studies of mice and nonhuman primates have yielded several years of gene expression after a single administration. Furthermore, use of eukaryotic stuffer DNA led to an increase of transgene expression (see e.g. page 8409, col 1
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the adenoviral helper virus taught by Ross and promtoers taught by Massaad in combination with the components taught by Bakker et al and Chen. Such a modification would have resulted in a vector encompassed by claim 1 and 8. As noted above: 1) Bakker et al teach an adenovirus vector comprising coding sequences for Il-1Ra operably linked to expression control sequences for promoters comprising Nf-KB sequences; 2) Chen teaches similar vectors for osteoarthritis treatment; 3) Massaad teaches appropriate promotes and 4) Ross et al teach improved treatment with adenovirus helper virus. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment with negligible chronic toxicity (see abstract).  

Claims 4, 6, 7, 11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker et al (Arthritis & Rheumatism, Vol 46(6), 2002, pages 1661-1670; see entire document) or Chen et al (EXPERIMENTAL and MOLECULAR MEDICINE, VoL 42, No. 10, 684-695, October 2010; see entire document) in view of Massaad et al (US 20020081719; see entire document) and Ross et al (J Virol 2009, 83(17), 8409—8417; see entire document) and further in view of Grompe et al (20120045764; see entire document).
The teachings of Bakker and Chen are as above except neither teaches the particulars of the IL-1Ra sequence.  However, SEQ ID NO:1 is known in the art and used in methods of administering to subjects. For example, Grompe et al teach a sequence that is SEQ ID NO:1 shown below. 

RESULT 4
US-13-318-310-19
; Sequence 19, Application US/13318310
; Publication No. US20120045764A1
; GENERAL INFORMATION
;  APPLICANT: OREGON HEALTH & SCIENCE UNIVERSITY
;  APPLICANT:Grompe, Markus
;  APPLICANT:Lan, Hongxiang
;  TITLE OF INVENTION: METHOD OF EXPANDING HUMAN HEPATOCYTES IN VIVO
;  FILE REFERENCE: 899-77961-20
;  CURRENT APPLICATION NUMBER: US/13/318,310
;  CURRENT FILING DATE: 2011-10-31
;  PRIOR APPLICATION NUMBER: PCT/US2010/033210
;  PRIOR FILING DATE: 2010-04-30
;  PRIOR APPLICATION NUMBER: US 61/296,774
;  PRIOR FILING DATE: 2010-01-20
;  PRIOR APPLICATION NUMBER: US 61/174,791
;  PRIOR FILING DATE: 2009-05-01
;  NUMBER OF SEQ ID NOS: 21
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 19
;  LENGTH: 2316
;  TYPE: DNA
;  ORGANISM: Mus musculus
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (36)..(572)
US-13-318-310-19

  Query Match             100.0%;  Score 535;  DB 41;  Length 2316;
  Best Local Similarity   100.0%;  
  Matches  535;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGAAATCTGCTGGGGACCCTACAGTCACCTAATCTCTCTCCTTCTCATCCTTCTGTTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         36 ATGGAAATCTGCTGGGGACCCTACAGTCACCTAATCTCTCTCCTTCTCATCCTTCTGTTT 95

Qy         61 CATTCAGAGGCAGCCTGCCGCCCTTCTGGGAAAAGACCCTGCAAGATGCAAGCCTTCAGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         96 CATTCAGAGGCAGCCTGCCGCCCTTCTGGGAAAAGACCCTGCAAGATGCAAGCCTTCAGA 155

Qy        121 ATCTGGGATACTAACCAGAAGACCTTTTACCTGAGAAACAACCAGCTCATTGCTGGGTAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        156 ATCTGGGATACTAACCAGAAGACCTTTTACCTGAGAAACAACCAGCTCATTGCTGGGTAC 215

Qy        181 TTACAAGGACCAAATATCAAACTAGAAGAAAAGATAGACATGGTGCCTATTGACCTTCAT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        216 TTACAAGGACCAAATATCAAACTAGAAGAAAAGATAGACATGGTGCCTATTGACCTTCAT 275

Qy        241 AGTGTGTTCTTGGGCATCCACGGGGGCAAGCTGTGCCTGTCTTGTGCCAAGTCTGGAGAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        276 AGTGTGTTCTTGGGCATCCACGGGGGCAAGCTGTGCCTGTCTTGTGCCAAGTCTGGAGAT 335

Qy        301 GATATCAAGCTCCAGCTGGAGGAAGTTAACATCACTGATCTGAGCAAGAACAAAGAAGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        336 GATATCAAGCTCCAGCTGGAGGAAGTTAACATCACTGATCTGAGCAAGAACAAAGAAGAA 395

Qy        361 GACAAGCGCTTTACCTTCATCCGCTCTGAGAAAGGCCCCACCACCAGCTTTGAGTCAGCT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        396 GACAAGCGCTTTACCTTCATCCGCTCTGAGAAAGGCCCCACCACCAGCTTTGAGTCAGCT 455

Qy        421 GCCTGTCCAGGATGGTTCCTCTGCACAACACTAGAGGCTGACCGTCCTGTGAGCCTCACC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        456 GCCTGTCCAGGATGGTTCCTCTGCACAACACTAGAGGCTGACCGTCCTGTGAGCCTCACC 515

Qy        481 AACACACCGGAAGAGCCCCTTATAGTCACGAAGTTCTACTTCCAGGAAGACCAAT 535
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        516 AACACACCGGAAGAGCCCCTTATAGTCACGAAGTTCTACTTCCAGGAAGACCAAT 570



In KSR International Co. v. Teleflex lnc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized "the need for caution in granting a patent based on a combination of elements found in the prior art," (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that obviousness in part is predicated on use of particular known techniques that are recognized as part of the ordinary capabilities of one skilled in the art.  In the instant case, it is accepted that use of SEQ ID NO:1 is done applying a known technique to a known method to improve the vector with predictable results.  As well, it is within the ordinary skill of the art to use available methodologies to isolate a variety of Il-1Ra sequences and one would have been motivated to do so in order as the ability to modify vectors by applying conventional methodologies. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent 10,301,647.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-7 of U.S. Patent 10,301,647. That is, the cited claims of U.S. Patent 10,301,647 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, application U.S. Patent 10,301,647 is drawn to similar claimed products.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 10,301,647, then two different assignees would hold a patent to the claimed invention of U.S. Patent 10,301,647, and thus improperly there would be possible harassment by multiple assignees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633